I D E A L           P R O D U C T S ,                     I N C . ,                                )     C   /   A N o     . 0     1   A   0    1   -   9 8 0 7 - C V - 0 0 3 4 8
                                                                                                   )     D   A   V I D S   O N     C   O   U    N   T   Y
                  P l a i n t i f f - A p p e l l e e                                              )     C   h   a n c e   r y     C   o   u    r   t   , P a r t O n e
                                                                                                   )     N   o   . 9 6     - 1 5   5   8   -    I   I   ( I )
                  v .                                                                              )
                                                                                                   )
A G M A R K             F O O D S ,             I N C .                                            )

                  D e f e n d a n t - A p p e l l a n t
                                                                                                   )
                                                                                                   )                                                        FILED
                                                                                                                                                                June 9, 1999

                                                                                                                                              Cecil Crowson, Jr.
                                                    I N      T H E         C O U R T      O F   A P P E A L S       A T     N A S H V I L L EAppellate Court Clerk


A P P E A L E D F R O M T H E C H A N C E R Y                                            C O U R T ,   P A R T       O N E ,       O F          D A V I D S O N       C O U N T Y   A T
N A S H V I L L E , T E N N E S S E E


T H E         H O N O R A B L E                 I R V I N            H .      K I L C R E A S E ,      J R . ,       C H A N C E L L O R


L a r r y D . A s h w o r t h
2 2 7 S e c o n d A v e n u e , N o r t h
N a s h v i l l e , T N 3 7 2 0 1

P e t e r D . H e i l
P . O . B o x 4 0 6 5 1
N a s h v i l l e , T N 3 7 2 0 4

                  A t t o r n e y s                  f o r        P l a i n t i f f - A p p e l l e e

W   i   l l   i a   m R .           O   '   B   r y       a n ,      J r .
W   .     N   e a   l M c       B   r   a   y   e r
K   e   n n   e t   h M .           B   r   y   a n       t
T   R   A B   U E   , S T       U   R   D   I   V A       N T & D E W I T T
2   5   0 0     N   a s h v     i   l   l   e     C       i t y C e n t e r
5   1   1     U n   i o n       S   t   r   e   e t
N   a   s h   v i   l l e ,         T   N       3 7       2 1 9 - 1 7 3 8

                  A t t o r n e y s                  f o r        D e f e n d a n t - A p p e l l a n t



                                                                                       V A C A T E D   A N D       R E M A N D E D


                                                                                       H o u s t o n   M .       G o d d a r d ,               P r e s i d i n g      J u d g e


C O N C U R :

F R A N K S ,             J .
                                                                    O     P       I     N   I     O     N




                          T h i s       s u i t       i n v o l v e s         a       c o m m e r c i a l           l e a s e     a g r e e m e n t         e n t e r e d

i n t o       b y     A g m a r k       F o o d s ,       I n c . ,       D e f e n d a n t - A p p e l l a n t ,                   w i t h     I d e a l

P r o d u c t s ,         I n c . ,       P l a i n t i f f - A p p e l l e e ,                   f o r       c o n t a i n e r         c h a s s i s       u s e d     i n

t r a n s p o r t i n g           c o m m o d i t i e s           a n d       b u l k       p r o d u c t s .             A g m a r k       c o n t e n d s       t h a t

t h e     C h a n c e l l o r           i m p r o p e r l y         g r a n t e d           a     s u m m a r y         j u d g m e n t       i n     f a v o r       o f

I d e a l .




                          A g m a r k         t r a n s p o r t s         c o m m o d i t i e s               a n d     b u l k     p r o d u c t s ,         a n d

I d e a l       l e a s e s       c o n t a i n e r         c h a s s i s             u s e d     i n       t r a n s p o r t i n g         c o m m o d i t i e s

a n d     p r o d u c t s .             O n     J a n u a r y       3 ,       1 9 9 0 ,         t h e       t w o     p a r t i e s       e n t e r e d       i n t o       a

f i v e - y e a r         " M a s t e r         L e a s e       A g r e e m e n t , "             w i t h       I d e a l       a g r e e i n g       t o

p r o v i d e         A g m a r k       w i t h       c h a s s i s       t o         t r a n s p o r t         i t s     p r o d u c t s .




                          A     p r o v i s i o n         i n     t h e       l e a s e         a g r e e m e n t         g a v e       A g m a r k     t h e

o p t i o n         t o   e x t e n d         i t s     c o n t r a c t           b e y o n d         t h e     f i v e - y e a r         a g r e e m e n t       " a t

a     r a t e       o f   1 . 5 %       o f     t h e     t h e n       c u r r e n t           f a i r       m a r k e t       v a l u e     p e r     m o n t h ,

p e r     c h a s s i s . "             I n     S e p t e m b e r         1 9 9 4 ,         P r a t t         E n t e r p r i s e s ,         I n c . ,       t h e

m a n u f a c t u r e r           o f     t h e       c h a s s i s ,         a p p r a i s e d             t h e     v a l u e     o f     e a c h     c h a s s i s

t o     b e     a p p r o x i m a t e l y             $ 1 3 , 2 5 0 .             I d e a l       p r o v i d e d         A g m a r k       w i t h     P r a t t ' s

a p p r a i s a l         o f     t h e       c h a s s i s .           A g m a r k         t h o u g h t           t h a t     t h e     a p p r a i s a l       w a s

e x c e s s i v e l y           h i g h       a n d     t h e r e f o r e ,             d e c i d e d         n o t     t o     e x t e n d     i t s       l e a s e

a g r e e m e n t         w i t h       I d e a l .         A g m a r k           t h e n       r e t u r n e d         t h e     c h a s s i s       t o     I d e a l .

                                                                                        2
M o r e     t h a n     a     y e a r     a f t e r       A g m a r k         h a d       r e t u r n e d         t h e     c h a s s i s         t o     I d e a l ,

I d e a l       n o t i f i e d     A g m a r k         t h a t       i t     n e e d e d         t o     p a y     $ 4 4 , 5 9 8 . 1 8           i n     r e p a i r s

t o     t h e     c h a s s i s .         W h e n       A g m a r k         r e f u s e d         t o     p a y     f o r       t h e     r e p a i r s ,

I d e a l       i n i t i a t e d       l e g a l       a c t i o n .           A f t e r         a     h e a r i n g       o n     M a r c h       1 3 ,     1 9 9 8 ,

t h e     T r i a l     C o u r t       g r a n t e d       a     s u m m a r y           j u d g m e n t         t o     I d e a l .           A g m a r k     n o w

a p p e a l s       t h a t     d e c i s i o n .




                        A g m a r k       p r e s e n t s         f o r       o u r       r e v i e w       f o u r       i s s u e s ,         w h i c h     w e

r e s t a t e ,       t h a t     s h o u l d         h a v e     p r e c l u d e d             t h e     T r i a l       C o u r t ' s         g r a n t     o f

s u m m a r y       j u d g m e n t :



                                    1   . W h e t h       e r I d e a l ' s f i r s t m a t e r i a l
                                    b   r e a c h o       f t h e e q u i p m e n t l e a s e
                                    p   r e c l u d e     s o r l i m i t s i t s r e c o v e r y
                                    f   r o m A g m       a r k ;

                                    2   . W h     e   t h e r I d e a l i s e q u i t a b l y
                                    e   s t o p   p   e d f r o m r e c o v e r i n g f o r t h e
                                    a   l l e g   e   d r e p a i r b i l l s a g a i n s t
                                    A   g m a r   k   ;

                                    3   . W h     e t h e r A g m a r k f a i l e d t o a d e q u a t e l y a n d
                                    c   o m p e   t e n t l y m a i n t a i n t h e e q u i p m e n t i n
                                    a   c c o r   d a n c e w i t h t h e t e r m s o f t h e e q u i p m e n t
                                    l   e a s e   ; a n d

                                    4 . W h e t h e r I d e a l ' s l a c h e s p r e c l u d e s
                                    i t s r e c o v e r y i n t h i s c a s e .




                        A g m a r k       a r g u e s       t h a t         t h e       T r i a l       C o u r t       e r r e d       i n     g r a n t i n g

s u m m a r y       j u d g m e n t       b e c a u s e         g e n u i n e           i s s u e s       o f     m a t e r i a l         f a c t       e x i s t .

A g m a r k ' s       f i r s t     t w o     i s s u e s         p e r t a i n           t o     a     b r e a c h       o f     t h e       l e a s e

a g r e e m e n t       a n d     t h e     a m o u n t         o f     e s t i m a t e d             r e p a i r s       r e q u i r e d         f o r     t h e

                                                                                    3
c h a s s i s .             A m o n g       A g m a r k ' s           a s s e r t i o n s               i s     t h a t         I d e a l            b r e a c h e d              t h e

l e a s e         a g r e e m e n t         b y         i t s     f a i l u r e         t o       a c t       i n       g o o d     f a i t h                r e g a r d i n g              t h e
                                                                                              1
e x t e n s i o n           o f     t h e       l e a s e         a g r e e m e n t .                   P a r a g r a p h          2 5         o f          t h e         l e a s e

a g r e e m e n t           p r o v i d e d             A g m a r k       w i t h       a n       o p t i o n           t o     e x t e n d                t h e      a g r e e m e n t

o n     a     m o n t h - t o - m o n t h                 b a s i s       a t   1 . 5 %           o f     t h e         c u r r e n t           f a i r             m a r k e t

v a l u e         o f     t h e     e q u i p m e n t :



                                                          2 5   .         C o n t   r a c     t E       x t e   n   s
                                                                                                                    i     o n   .
                                        A   g   m   a   r k     F o o d   s h a     s   t     h e       o p t   i   o
                                                                                                                    n       t   o
                                        e   x   t   e   n d     t h e     l e a s   e   o     n a         m o   n   t
                                                                                                                    h       t   o
                                        m   o   n   t   h b     a s i s     b e y   o n d       t h     e o     r   i
                                                                                                                    g     i n   a l 6      0
                                        m   o   n   t   h s ,     a t     a r a     t e       o f       1 . 5   %   o     f     t h e
                                        t   h   e   n     c u   r r e n   t f a     i r       m a r     k e t     v a     l u   e p e      r
                                        m   o   n   t   h ,     p e r     c h a s   s i s     , b       u t     i n       n o     c a s    e
                                        s   h   a   l   l t     h e p     e r m     o n t     h ,       p e r     c h     a s   s i s ,
                                        r   a   t   e     e x   c e e d     t h e     o r     i g i     n a l     r a     t e   .
                                        A   g   m   a   r k     F o o d   s s h     a l l       g i     v e     L E S     S O   R t w      o
                                        m   o   n   t   h ' s     p r i   o r w     r i t     t e n       n o   t i c     e     o f
                                        s   u   c   h     e l   e c t i   o n t     o e       x t e     n d .




                            A g m a r k         c o n t e n d s           t h a t       s h o r t l y           b e f o r e         t h e            e n d          o f      t h e

l e a s e         a g r e e m e n t ,           I d e a l         n o t i f i e d         A g m a r k           t h a t         t h e      f a i r             m a r k e t              v a l u e

o f     t h e       c h a s s i s       i t         h a d       l e a s e d     w a s         a p p r o x i m a t e l y                  $ 1 3 , 2 5 0                p e r

c h a s s i s .             P r a t t       E n t e r p r i s e s ,             t h e         m a n u f a c t u r e r               o f         t h e          c h a s s i s              a n d

t h e       s e l l e r       o f     t h e         c h a s s i s         t o   I d e a l ,             s u p p l i e d           I d e a l                w i t h        t h e

a p p r a i s a l .



                            I d e a l       m a i n t a i n s             t h a t       t h e       c h a s s i s             w e r e      w o r t h                t h i s       a m o u n t

b e c a u s e           t h e y     w e r e         i n     " e x c e l l e n t           r u n n i n g             c o n d i t i o n , "                    a n d        a l l

r e q u i r e d           w a r r a n t y           w o r k       h a d     b e e n       p e r f o r m e d               b y     P r a t t                E n t e r p r i s e s .


              1
                  A g m a r k a l s o a r g u e s t h a t I d e a l b r e a c h e d t h e a g r e e m e n t                                          b y     f a i l i n g        t o
p r o v i d e        t h e s p e c i f i e d e q u i p m e n t a n d b y o v e r b i l l i n g i t .

                                                                                          4
B a s e d     o n     P r a t t ' s         a p p r a i s a l ,           t h e     m o n t h l y           r e n t a l     r a t e       o n     t h e

c h a s s i s       w o u l d       h a v e     b e e n       a p p r o x i m a t e l y               $ 2 0 0     p e r     c h a s s i s ,           a n     a m o u n t

A g m a r k     c o n s i d e r e d           e x c e s s i v e .             T h u s ,         A g m a r k       d e c i d e d         n o t     t o

e x e r c i s e       i t s     o p t i o n         t o     e x t e n d       t h e       l e a s e .           A f t e r       A g m a r k       r e t u r n e d

t h e     e q u i p m e n t         t o     I d e a l ,       I d e a l       s o l d         e i g h t       c h a s s i s       t o     P r a t t         f o r

$ 7 , 0 0 0     p e r       c h a s s i s ,         n o t     $ 1 3 , 2 5 0         a s       P r a t t       h a d     a p p r a i s e d         e a c h

c h a s s i s       o n l y     m o n t h s         b e f o r e .           A g m a r k         c o n t e n d s         t h a t       h a d     I d e a l

o f f e r e d       t h e     c h a s s i s         t o     i t     a t     $ 7 , 0 0 0 ,           i t     w o u l d     h a v e       e x e r c i s e d           i t s

o p t i o n     t o     e x t e n d         i t s     c o n t r a c t         w i t h         I d e a l       b e c a u s e       a t     t h a t

a p p r a i s a l ,         t h e     r e n t a l         r a t e     w o u l d         h a v e       b e e n     a p p r o x i m a t e l y             $ 1 0 0       p e r

m o n t h     f o r     e a c h       c h a s s i s ,         n o t       $ 2 0 0       p e r       m o n t h .




                        A g m a r k         c o n t e n d s         t h a t       I d e a l         p r e e m p t e d       P a r a g r a p h           2 5     o f

t h e     l e a s e     a g r e e m e n t           b y     i t s     " u n r e a s o n a b l e               a s s e r t i o n s         o f     v a l u e "         o f

t h e     c h a s s i s .           A g m a r k       f u r t h e r         a r g u e s         t h a t       b e c a u s e       i t     c o u l d         n o t

e x t e n d     t h e       l e a s e       f o r     t h e       c h a s s i s         a t     a     f a i r     r a t e ,       i t     h a d       t o     o b t a i n

o t h e r     e q u i p m e n t ,           w h i c h       c o s t       m o r e       t h a n       t h e     l e a s e d       c h a s s i s         w o u l d

h a v e     c o s t     h a d       t h e     l e a s e       b e e n       e x t e n d e d           u n d e r       P a r a g r a p h         2 5 .




                        A g m a r k         a s s e r t s         t h a t     I d e a l         r e p r e s e n t e d           t o     i t     i n     a     l e t t e r

d a t e d     J a n u a r y         2 4 ,     1 9 9 5       t h a t       t h e     r e p a i r           b i l l s ,     i f     t h e r e       w e r e       a n y ,

w o u l d     b e     f o r w a r d e d         t o       A g m a r k .           H o w e v e r ,           A g m a r k     a s s e r t s         t h a t       n o

r e p a i r     b i l l s       w e r e       s e n t       t o     i t     b e f o r e         I d e a l       i n i t i a t e d         t h i s       l a w s u i t

m o r e     t h a n     a     y e a r       a f t e r       t h e     c h a s s i s           w e r e       r e t u r n e d       t o     I d e a l ,         a n d

d u r i n g     t h i s       t i m e ,       n o     c l a i m s         w e r e       a s s e r t e d         b y     I d e a l       f o r     t h e       r e p a i r

                                                                                    5
c o s t s .       F u r t h e r m o r e ,                   A g m a r k         a s s e r t s         t h a t         P r a t t ,         w h i c h     h a d

r e p r e s e n t e d       o n l y         a       f e w         m o n t h s         b e f o r e         t h e       e n d       o f     t h e   l e a s e       t h a t

t h e   l e a s e d       e q u i p m e n t                 w a s     i n       " e x c e l l e n t           r u n n i n g             c o n d i t i o n , "       a l s o

s u p p l i e d       I d e a l     w i t h             a       r e p a i r       e s t i m a t e           f o r         r e b u i l d i n g         t h e     c h a s s i s

a n d   i g n o r i n g         t h e       e x c e p t i o n                 f o r       " n o r m a l       w e a r           a n d     t e a r "     i n     t h e

l e a s e     a g r e e m e n t .




                        I d e a l       a r g u e s               t h a t       t h e r e         a r e     n o       d i s p u t e d         m a t e r i a l       f a c t s

r e g a r d i n g       t h e     a m o u n t               o f     d a m a g e s           o f     $ 4 4 , 5 9 8 . 1 8             a n d     t h a t     A g m a r k

s h o u l d     b e     h e l d     t o         t h e           e x p r e s s         t e r m s       o f     t h e           l e a s e     a g r e e m e n t       i t

s i g n e d .         P a r a g r a p h             9       o f     t h e       l e a s e         a g r e e m e n t             s t a t e s :



                                                        9   .     M a i   n   t e n   a   n c e     a n d     R   e   p a i r s : N o
                                    W   a   i   v   e   r       b y L     E   S S O   R   : C     o n d i   t i   o   n o n
                                    R   e   t   u   r   n   .       .     .     .     U   p o n       r e   c e   i   p t o f
                                    L   E   A   S   E   D       E Q U I   P   M E N   T     b y     L E S   S O   R   , t h e
                                    a   m   o   u   n   t       o f d     a   m a g   e     t o     s u c   h     L   E A S E D
                                    E   Q   U   I   P   M   E   N T f     o   r w     h   i c h     L E S   S E   E     i s
                                    r   e   s   p   o   n   s   i b l e       s h a   l   l b     e c o     n c   l   u s i v e l y
                                    e   s   t   a   b   l   i   s h e d       a t     a   n o     f f - h   i r   e
                                    i   n   s   p   e   c   t   i o n     b   y L     E   S S O   R , e     x c   e   p   t     t h a t
                                    i   f       r   e   q   u   e s t e   d     b y       L E S   S E E     p r   i   o   r     t o
                                    r   e   t   u   r   n       o f L     E   A S E   D     E Q   U I P M   E N   T   ,       s u c h
                                    o   f   f   -   h   i   r   e i n     s   p e c   t   i o n     w i l   l     b   e
                                    c   o   n   d   u   c   t   e d b     y     a     q   u a l   i f i e   d     c   o   n t r a c t o r
                                    m   u   t   u   a   l   l   y a g     r   e e d       u p o   n b e     t w   e   e   n L E S S O R
                                    a   n   d       L   E   S   S E E ,       a t     t   h e     e x p e   n s   e       o f
                                    L   E   S S     E   E   .       S u   c   h i     n   d e p   e n d e   n t
                                    i   n   s p     e   c   t   i o n     m   u s t       o c c   u r w     i t   h   i   n f o u r
                                    (   4   )       d   a   y   s o f         r e t   u   r n     o f L     E A   S   E   D
                                    E   Q   U I     P   M   E   N T o     r     L E   S   S O R   ' s d     e t   e   r   m i n a t i o n
                                    o   f     r     e   p   a   i r c     o   s t     w   i l l     c o n   t r   o   l   .




                        I d e a l       a s s e r t s               t h a t       b o t h         p a r t i e s           a r e     " s o p h i s t i c a t e d

c o r p o r a t e       e n t i t i e s             t h a t         e n t e r e d           i n t o       t h i s         M a s t e r       L e a s e     A g r e e m e n t

                                                                                            6
a t     a r m s - l e n g t h . "               I d e a l       m a i n t a i n s             t h a t       A g m a r k           i s     r e s p o n s i b l e             f o r

d a m a g e s       t o       t h e     c h a s s i s         u n d e r         t h e       e x p r e s s         t e r m s         o f       t h e     c o n t r a c t .



                          I d e a l       e x p l a i n s           t h a t       P r a t t ' s         a p p r a i s a l               o f     $ 1 3 , 2 5 0         w a s

d e t e r m i n e d           b y     u s i n g     n u m b e r s           f r o m         i t s     s a l e s         d e p a r t m e n t             a n d       a s s u m e d

t h a t     t h e       c h a s s i s         w o u l d       b e     i n       e x c e l l e n t           r u n n i n g           c o n d i t i o n           s i n c e

a l l     t h e     w a r r a n t y           w o r k     h a d       b e e n       p e r f o r m e d .                 I d e a l         c o n t e n d s           t h a t

" i f     A g m a r k         t h o u g h t       t h e       v a l u a t i o n s             w e r e       e x c e s s i v e ,               n o t h i n g

p r e v e n t e d         i t       f r o m     o b t a i n i n g           i t s       o w n       e s t i m a t e s             o f     f a i r       m a r k e t

v a l u e       a n d     o f f e r i n g         t o     e x e r c i s e           i t s       o p t i o n           b a s e d         o n     s u c h

v a l u a t i o n . "                 F i n a l l y ,         I d e a l         a r g u e s         t h a t       b e c a u s e           i t       r e l i e d       o n

f a i r     m a r k e t         v a l u e       e s t i m a t e s           d e t e r m i n e d             b y       P r a t t ,         t h e       m a n u f a c t u r e r

o f     t h e     c h a s s i s ,         i t     c o u l d         n o t       h a v e       b e e n       a c t i n g           i n     b a d       f a i t h .




                          A     T r i a l       C o u r t ' s         d e c i s i o n           t o     g r a n t           a     m o t i o n         f o r     s u m m a r y

j u d g m e n t         i s     n o t     e n t i t l e d           t o     a     p r e s u m p t i o n               o f       c o r r e c t n e s s           o n

a p p e a l .       C a r v e l l         v .     B o t t o m s ,           9 0 0       S . W . 2 d         2 3 ,       2 6       ( T e n n .         1 9 9 5 ) .           T h i s

C o u r t       d e t e r m i n e s           w h e t h e r         t h e       r e q u i r e m e n t s               o f       R u l e       5 6     o f     t h e

T e n n e s s e e         R u l e s       o f     C i v i l         P r o c e d u r e           h a v e       b e e n           m e t .         M a s o n       v .

S e a t o n ,       9 4 2       S . W . 2 d       4 7 0 ,       4 7 2       ( T e n n .         1 9 9 7 ) .             A n       e v a l u a t i o n           o f     a

s u m m a r y       j u d g m e n t           m o t i o n       m u s t         a d d r e s s         t h e s e         q u e s t i o n s :             " ( 1 )

w h e t h e r       a     f a c t u a l         d i s p u t e         e x i s t s ;           ( 2 )     w h e t h e r             t h e       d i s p u t e d         f a c t

i s     m a t e r i a l         t o     t h e     o u t c o m e           o f     t h e       c a s e ;       a n d         ( 3 )       w h e t h e r         t h e

d i s p u t e d         f a c t       c r e a t e s       a     g e n u i n e           i s s u e       f o r         t r i a l . "             B y r d       v .     H a l l ,

8 4 7     S . W . 2 d         2 0 8 ,     2 1 4     ( T e n n .           1 9 9 3 ) .           I n     a     m o t i o n           f o r       s u m m a r y

j u d g m e n t ,         t h e       e v i d e n c e         m u s t       b e     v i e w e d         i n       a     l i g h t         m o s t       f a v o r a b l e

                                                                                        7
t o     t h e       n o n m o v i n g           p a r t y ,       a n d       a l l     r e a s o n a b l e           i n f e r e n c e s         m u s t       b e

m a d e     i n         t h e     n o n m o v i n g         p a r t y ' s           f a v o r .     B y r d ,         8 4 7     S . W . 2 d       a t     2 1 0 .



                            T h i s       c a s e     a r i s e s           f r o m     a     d i s p u t e       b e t w e e n         I d e a l       a n d

A g m a r k         o v e r       a l l e g e d       r e p a i r           c o s t s       a n d   a p p r a i s a l s           o f     t h e     f a i r

m a r k e t         v a l u e       o f     s e v e r a l         l e a s e d         c h a s s i s .           B o t h       p a r t i e s       a r e     i n d e e d

c o r p o r a t e           e n t i t i e s         t h a t       a p p e a r         t o     h a v e     e n t e r e d         f r e e l y       i n t o       a

l e a s e       a g r e e m e n t .               B o t h       p a r t i e s         a r e     a l s o     c h a r g e d         w i t h     a     d u t y         t o

d e a l     f a i r l y           a n d     i n     g o o d       f a i t h         w i t h     o n e     a n o t h e r .




                            B a s e d       u p o n       t h e       r e c o r d       b e f o r e       u s ,       P r a t t       E n t e r p r i s e s ,

I n c . ,       a       t h i r d       p a r t y ,       a p p e a r s         t o     h a v e     p l a y e d         a     s i g n i f i c a n t         r o l e       i n

t h e     r e l a t i o n s h i p               b e t w e e n         I d e a l       a n d     A g m a r k       r e g a r d i n g         t h e       r e p a i r

c o s t s       a n d       t h e       a p p r a i s a l s           o f     t h e     c h a s s i s .           P r a t t       m a n u f a c t u r e d             t h e

c o n t a i n e r           c h a s s i s         a n d     s o l d         t h e m     i n i t i a l l y         t o       I d e a l .       P r a t t

p r o v i d e d           t h e     a p p r a i s a l           o f     t h e       f a i r     m a r k e t       v a l u e       o f     t h e     c h a s s i s         t o

A g m a r k         a     f e w     m o n t h s       b e f o r e           t h e     l e a s e     w a s       t o     e x p i r e .         P r a t t

c o m p l e t e d           a l l       t h e     w a r r a n t y           w o r k     o n     t h e     c h a s s i s .             P r a t t     p r o v i d e d

t h e     e s t i m a t e           o f     r e p a i r s         t h a t       w e r e       a l l e g e d l y         r e q u i r e d       a f t e r         A g m a r k

r e t u r n e d           t h e     c h a s s i s         t o     I d e a l .           P r a t t       p u r c h a s e d         e i g h t       c h a s s i s

f r o m     I d e a l           f o r     a p p r o x i m a t e l y             o n e - h a l f         t h e     f a i r       m a r k e t       v a l u e         i t

h a d     e s t i m a t e d             t h e     c h a s s i s         t o     b e     w o r t h       o n l y       m o n t h s       b e f o r e .



                            I n     l i g h t       o f     t h e       f o r e g o i n g ,         w e     b e l i e v e         a     r e a s o n a b l e

i n f e r e n c e           c o u l d       b e     d r a w n         t h a t       t h e     v a l u e     o f       t h e     r e t u r n e d         c h a s s i s



                                                                                        8
e x c e e d e d       t h e       p r i c e     c o n t e n d e d       b y   I d e a l     a n d     t h a t   t h e r e       a r e     g e n u i n e

i s s u e s     o f       m a t e r i a l       f a c t     w h i c h     m u s t     b e   d e t e r m i n e d       b y     t r i a l .




                          T h e     j u d g m e n t       o f   t h e     T r i a l     C o u r t     i s   v a c a t e d ,       a n d     t h e

c a u s e     i s     r e m a n d e d         f o r   f u r t h e r       p r o c e e d i n g s       c o n s i s t e n t       w i t h     t h i s

o p i n i o n .             H a v i n g       c o n c l u d e d     t h a t       s u m m a r y     j u d g m e n t     w a s     n o t

p r o p e r l y       g r a n t e d       i n     o u r     c o n s i d e r a t i o n       o f     A g m a r k ' s     f i r s t       t w o

i s s u e s ,       w e     n e e d     n o t     a d d r e s s     i t s     r e m a i n i n g       i s s u e s .         C o s t s     o f

a p p e a l     a r e       a d j u d g e d       a g a i n s t     I d e a l .



                                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                          H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



     ( N o t P a r t i c i p a t i n g )
D o n T . M c M u r r a y , J .




                                                                              9